Citation Nr: 1505591	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disorder and, if so, whether service connection is warranted for the claimed disability.

2. Entitlement to service connection for residuals of a fractured 5th distal metacarpal of the right hand.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to a compensable evaluation for bilateral hearing loss.

5. Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

6. Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture.




REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to November 1987 and from October 1996 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the Board at an October 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for diabetes mellitus and a gastrointestinal disorder as well as increased evaluations for bilateral hearing loss and left knee and left wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2003 rating decision denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the April 2003 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrotinestinal disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has not been diagnosed with a chronic disability related to residuals of a fractured 5th metacarpal of the right hand at any point during the appeal period.


CONCLUSIONS OF LAW

1. The April 2003 rating decision which denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the April 2003 rating decision in connection with Veteran's claim of entitlement to service connection for a gastrointestinal disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. A chronic disability resulting from residuals of a fractured 5th metacarpal of the right hand was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an October 2009 notice letter that fully addressed all notice elements.  This letter informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent private treatment records have not been associated with the claims file, as discussed in the remand section below, the Board notes that these records are unrelated to the claim decided herein.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a chronic disability of the right 5th metacarpal that is etiologically related to his active service.  As he is not competent to independently provide evidence of a diagnosis or etiology of a condition, the record is silent for a current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen a Previously Denied Claim

The RO previously denied the Veteran's claim of service connection for a gastrointestinal disorder by an April 2003 rating decision.  In this decision, the RO determined that compensation was not warranted as the competent evidence then of record did not establish that the Veteran was diagnosed with a chronic disability.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2003 rating decision includes a number of medical treatment records and several statements from the Veteran.  Significantly, the record includes a diagnosis of gastroesophageal reflux disease (GERD) (see, e.g., February 2010 VA treatment record), which had not been rendered at the time of the prior denial.  Therefore, the Board concludes that the additional evidence is new and material with respect to the issue of service connection for a gastrointestinal disorder.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim by providing a diagnosis of a disability that was not previously of record.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a gastrointestinal disorder is reopened.  However, for the reasons discussed in the remand section below, additional development is necessary prior to a decision on the merits of the claim.


II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for residuals of a fractured right 5th metacarpal.  Service treatment records show that the Veteran injured his right 5th  digit of his right hand when he struck a wall in September 1985. The diagnosis was a fracture of the 5th digit of the right hand.  The remaining active duty medical records do not reveal complaints or treatment of the right hand. 

Initially, the Board observes the competent medical evidence of record fails to indicate objective evidence of a diagnosis of a chronic disability related to a fractured right 5th metacarpal.  Significantly, as recently as August 2009, records show the volar curvature of the small-finger metacarpal bone is consistent with a healed remote fracture.  There is no acute fracture, dislocation, radiopague foreign body or evidence of degenerative change of the joint.  

The Board acknowledges the Veteran's subjective complaints of pain and numbness in the right hand and wrist.  However, even assuming arguendo that such pain and numbness is due to the healed fracture of the right 5th metacarpal, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  In sum, there is no objective evidence to establish a current disability.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  There being no objective evidence of a chronic disability resulting from an in-service fractured right 5th metacarpal, the Board finds the preponderance of the evidence is against the claim of service connection.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gastrointestinal disorder is reopened; to this extent only, the appeal is granted.

Service connection for residuals of a fractured right 5th metacarpal is denied.


REMAND

The remaining claims on appeal, including entitlement to service connection for a gastrointestinal disorder on the merits, require additional development prior to a Board decision.

With regards to the Veteran's service connection claims, the Board note that he has not yet been provided a VA examination to address the etiology of these conditions.  Specifically, the Veteran has been diagnosed with GERD and diabetes mellitus, and his service treatment records note complaints of abdominal pain and a diagnosis of gastroenteritis, as well as laboratory findings of high blood sugar.  Such evidence triggers VA's duty to provide the Veteran with an examination to obtain an etiological opinion with regards to these disabilities.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the claims for increased evaluations for a left wrist disability and bilateral hearing loss, the Veteran has stated that these disabilities have increased in severity since his last VA examinations, conducted in October 2009.  In light of the Veteran's contentions, as well as the lengthy period since these disabilities were last evaluated, the Veteran must be provided new VA examinations.

Finally, the Veteran indicated that he underwent a left knee surgery, and provided a medical release to allow VA to obtain related records.  Indeed, the August 2014 supplemental statement of the case includes records from The Orthopaedic Center and The Surgery Center of Huntsville as evidence considered.  However, these medical records have not been uploaded into either VBMS or the Virtual VA paperless claims processing system.  Thus, it appears that there are pertinent medical records associated with the left knee increased evaluation claim that have not been uploaded into the virtual claims file.  On remand, the AOJ must ensure the virtual record is complete.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that any private medical records have been uploaded into the Veteran's electronic claims file.  Specifically, records from The Ortopaedic Center and The Surgery Center of Huntsville that were received on July 3, 2013, and were reviewed by the AOJ in the August 2014 Supplemental Statement of the Case must be associated with the electronic claims file.

2. Following the above, schedule the Veteran for a VA examination(s) to address the nature and etiology of his claimed gastrointestinal disorder and diabetes mellitus, type II.  The entire electronic claims file must be reviewed by the examiner.  Following a review of the entire claims folder and physical examination of the Veteran (to include any necessary tests and/or consultations), the examiner is requested to address the following:

a. provide a current diagnosis of any gastrointestinal disorder.

b. For each disorder diagnosed above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to the Veteran's periods of active service.

c. Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus, type II, had its onset or is otherwise etiologically related to his period of active service.

In offering these opinions, the examiner must address in-service symptomatology as well as findings of gastroenteritis and high blood sugar.

A complete rationale must accompany all opinions offered.  If the examiner is unable to offer an opinion without resorting to speculation, it should be so stated along with a detailed medical explanation taking into consideration all pertinent medical evidence of record.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the severity and manifestations of his service-connected left wrist disability.  The electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner must offer specific findings as to range of motion, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left wrist disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees, and complaints and clinical findings should be reported in detail.  The examiner should also comment on whether the Veteran's left wrist disability results in any neurological manifestations.

4. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


